Exhibit 10.3

 

EXECUTION VERSION

 

LIMITED GUARANTY

 

THIS LIMITED GUARANTY (this “Guaranty”) is made as of February 14, 2020 by B.
Riley Financial, Inc. (the “Guarantor”), in favor of CIBC BANK USA, as
administrative agent (in such capacity, the “Administrative Agent”) for the
financial institutions that are or may from time to time become parties to the
Credit Agreement (as hereafter defined).

 

RECITALS

 

A. Franchise Group Intermediate L 2, LLC, a Delaware limited liability company
(the “Borrower”), the financial institutions that are or may from time to time
become parties thereto as lenders (the “Lenders”) and the Administrative Agent
are parties to that certain Credit Agreement, dated as of May 16, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders agreed to extend credit and
make certain financial accommodations available to the Borrower (the “Loans”).
Capitalized terms not otherwise defined herein shall have the meanings specified
in the Credit Agreement.

 

B. Certain Affiliates of the Borrower (the “Borrower Affiliates”) are entering
into that certain Credit Agreement, dated as of February 14, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “GACP Credit
Agreement”), by and among Franchise Group Intermediate Holdco, LLC, as a
borrower, the other “Borrowers” referred to therein, the “Guarantors” referred
to therein, the lenders from time to time party thereto, GACP Finance Co., LLC,
as administrative agent (“GACP”), and Kayne Solutions Fund, L.P., as collateral
agent (together with GACP and the lenders thereunder, the “GACP Secured
Parties”).

 

C. The Borrower has requested that the Administrative Agent and the Lenders
consent to a second lien on the Collateral in favor of the GACP Secured Parties
(the “Second Lien”), in order to induce the GACP Secured Parties to enter into
the GACP Credit Agreement and extend credit to the Borrower Affiliates
thereunder.

 

D. The Guarantor is a direct or indirect owner of GACP and will benefit directly
and indirectly from the Second Lien.

 

E. As an inducement to and as one of the conditions precedent to the agreement
of the Administrative Agent and the Lenders to enter into an amendment to the
Credit Agreement of even date herewith (the “Sixth Credit Agreement Amendment”)
and certain related transactions, including the consent to the Second Lien, the
Administrative Agent and the Lenders have required the execution and delivery of
this Guaranty, whereby the Guarantor shall guarantee the payment when due of all
Guaranteed Obligations (as defined below), including, without limitation, all
principal, interest, and other amounts that shall be at any time payable by the
Borrower under the Credit Agreement or the other Loan Documents.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to consummate the transactions
contemplated by and related to the Sixth Credit Agreement Amendment, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Guarantor hereby agrees as follows:

 

1. Guaranty. The Guarantor guarantees the full and prompt payment and
performance, when due, whether upon demand, maturity, by required prepayment,
acceleration or otherwise, and at all times thereafter, of all of the Secured
Obligations which may now be or may hereafter become due and owing (the
“Obligations”); provided, however, the Guarantor’s liability under this Guaranty
shall be limited to the sum of $125,000,000 (the “Guaranteed Obligations”). The
Guarantor hereby agrees to pay all reasonable and documented out-of-pocket fees,
costs and expenses (including, without limitation, all court costs and
reasonable attorneys’ fees and costs and expenses) paid or incurred by the
Administrative Agent in: (1) endeavoring to collect all or any part of the
Guaranteed Obligations from, or in prosecuting any action against, the Guarantor
in accordance with the terms hereof and (2) preserving, protecting or defending
the enforceability of this Guaranty or its rights hereunder (all such costs and
expenses are referred to herein collectively as the “Expenses”) (the Guaranteed
Obligations together with the Expenses shall be collectively referred to herein
as the “B. Riley Obligations”).

 

2. Payment of Obligations. Upon the occurrence of any Event of Default pursuant
to Section 8.1(a) or Section 8.1(b) of the Credit Agreement, at any time, and
from time to time, the Guarantor shall pay to the Administrative Agent promptly
(and in any event within five (5) Business Days) after the Guarantor’s receipt
of written demand therefor and in immediately available funds, all of the
Obligations then due and outstanding up to the amount of the Guaranteed
Obligations at such time.

 

3. Guaranty Provisions.

 

3.01 Obligations Unconditional. The obligations of the Guarantor under this
Guaranty are absolute and unconditional, irrespective of the validity or
enforceability of the Loan Documents, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guaranty of or security for any of the Obligations or the Loans, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of the Guarantor hereunder shall be absolute and
unconditional under any and all circumstances and shall not be released,
discharged or in any way affected or impaired by any thing, event, happening,
matter, circumstance or condition whatsoever (whether or not the Guarantor shall
have any knowledge or notice thereof or shall consent thereto), other than
payment in full, which might otherwise constitute a legal or equitable discharge
or defense of a guarantor. In furtherance of the foregoing and without limiting
the generality thereof, the Guarantor agrees as follows:

 

(a) This Guaranty is a guaranty of payment and performance when due and not of
collection.

 

(b) The obligations of the Guarantor hereunder are independent of the
obligations of the Borrower and any one or more of the Loan Parties under the
other Loan Documents to which they are a party and a separate action or actions
may be brought and prosecuted against the Guarantor whether or not any action is
brought against the Borrower or any other Loan Party and whether or not the
Borrower or any other Loan Party is joined in any such action or actions.

 



2

 

 

(c) Payment, performance or completion by the Guarantor, or any other guarantor,
of a portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge the Guarantor’s liability for any portion of the
Guaranteed Obligations which has not been paid, performed or completed. Without
limiting the generality of the foregoing, if the Administrative Agent or any
Lender is awarded a judgment in any suit brought to enforce the Guarantor’s or
any other guarantor’s covenants to pay any of the Guaranteed Obligations, such
judgment shall not be deemed to release the Guarantor from its covenant to pay
any of the Guaranteed Obligations that is not the subject of such suit, and such
judgment shall not, except to the extent satisfied by such Guarantor, limit,
affect, modify or abridge such Guarantor’s liability hereunder in respect of the
Guaranteed Obligations.

 

(d) The Administrative Agent and the Lenders (subject to the terms of the Loan
Documents), upon such terms as the Required Lenders or the Lenders, as the case
may be, deem appropriate, may (i) renew, extend, accelerate, increase the rate
of interest on, or otherwise change the time, place, manner or terms of payment
or performance under the Loan Documents, (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Obligations or any Loan Document and/or subordinate the
payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of any of the Borrower’s obligations under the Loan
Documents and take and hold security for the payment or performance of this
Guaranty or the Loan Documents; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment or performance of the Borrower’s
obligations under the Loan Documents, any other guaranties of the Obligations,
or any other obligation of any Person with respect to the Obligations; (v)
enforce and apply any security now or hereafter held by or for the benefit of
the Administrative Agent and the Lenders in respect of this Guaranty or the
Obligations and direct the order or manner of sale thereof, and to bid at any
such sale, or exercise any other right or remedy that the Administrative Agent
and the Lenders may have against any such security, in each case as in its
discretion may determine consistent with any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
non-judicial sales, even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantor
against the Borrower or Borrower Affiliates or any security for the Obligations;
and (vi) exercise any other rights available to them under the Loan Documents.
The Guarantor authorizes the Administrative Agent at any time in its discretion
to direct the order and manner of any sale of all or any part of any security
now or later held for the Obligations and to bid at any such sale, to apply any
payments or recoveries from the Borrower, the Guarantor or any other source, and
any proceeds of any security, to the Obligations in such manner, order and
priority as set forth in the Credit Agreement (whether or not those obligations
are guaranteed by this Guaranty or secured at the time of the application). The
Administrative Agent and the Lenders may take any of the foregoing actions upon
any terms and conditions as the Required Lenders or the Lenders, as the case may
be, may elect, without giving notice to, or making any demand upon, the
Guarantor, and without affecting the validity or enforceability of this
Guaranty, or giving rise to any reduction, limitation, impairment, discharge or
termination of the Guarantor’s liability hereunder.

 



3

 

 



(e) Except as otherwise expressly provided in this Guaranty, this Guaranty and
the obligations of the Guarantor hereunder shall be valid and enforceable and
shall not be subject to any reduction, limitation, impairment, discharge or
termination for any reason (other than payment in full of the B. Riley
Obligations or termination pursuant to Section 3.07 hereof), including without
limitation the occurrence of any of the following, whether or not the Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce, or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Loan Documents, at law, in equity or otherwise) with
respect to the Obligations or the Loan Documents, or with respect to any other
guaranty of or security for the payment or performance of the Obligations; (ii)
any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including without limitation
provisions relating to events of default) of the Loan Documents or of any other
guaranty or security for the Obligations, in each case whether or not in
accordance with the terms of the Loan Documents or any agreement relating to
such other guaranty or security; (iii) the application of payments received from
any source (other than payments received pursuant to this Guaranty or the other
Loan Documents or from the proceeds of any security for the Obligations except
to the extent such security also serves as collateral for indebtedness other
than the Obligations) to the payment of indebtedness other than the Loans, even
though the Lenders might have elected to apply such payment to any part or all
of the Obligations; (iv) the consent of the Required Lenders or the Lenders, as
the case may be, to the change, reorganization or termination of the ownership
structure or existence of the Borrower or any of its Affiliates and to any
corresponding restructuring of the Loans, including, without limitation, the
Obligations; (v) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Obligations; (vi) the
acquisition or transfer of title to any real property covered by any Mortgage to
the Administrative Agent, any Lender, any Affiliate of any Lender or any
designee of any Lender (including, without limitation, any purchaser through
foreclosure, deed in lieu or otherwise); (vii) any act or event which might
otherwise discharge, reduce, limit or modify any of the Guarantor’s obligations
under this Guaranty; (viii) any waiver, extension, modification, forbearance,
delay or other act or omission of the Lenders, or their failure to proceed
promptly or otherwise as against the Borrower, any other Loan Party or the
Guarantor or any security; (ix) any action, omission or circumstance which might
increase the likelihood that the Guarantor may be called upon to perform under
this Guaranty or which might affect the rights or remedies of the Guarantor as
against the Borrower or Borrower Affiliates; (x) any dealings occurring at any
time between the Borrower and the Lenders, whether relating to the Obligations
or otherwise; and (xi) any other act or thing or omission, or delay to do any
other act or thing, which may or might in any manner or to any extent vary the
risk of the Guarantor as obligors in respect of the Guaranteed Obligations.

 

3.02 Waivers by the Guarantors. The Guarantor hereby waives, for the benefit of
the Administrative Agent and the Lenders, to the fullest extent permitted by
applicable law:

 

(i) any right to require the Administrative Agent or any Lender, as a condition
of payment or performance by the Guarantor, to (A) proceed against the Borrower,
any other Loan Party or any other Person, (B) proceed against or exhaust any
security held from the Borrower, any other Loan Party, the Guarantor or any
other Person, (C) proceed against or have resort to any balance of any deposit
account or credit on the books of any Lender in favor of the Borrower, any other
Loan Party or any other Person, or (D) pursue any other remedy in the power of
the Administrative Agent or any Lender whatsoever;

 



4

 

 

(ii) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of the Borrower, including, without limitation, any
defense based on or arising out of the lack of validity or the unenforceability
of the Obligations or any agreement or instrument related thereto or by reason
of the cessation of the liability of the Borrower from any cause other than
payment and performance in full of the Obligations or termination pursuant to
Section 3.07 hereof;

 

(iii) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

(iv) any defense based upon the Administrative Agent’s or any Lender’s errors or
omissions in the administration of the Loans;

 

(v) (A) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of the Guarantor’s obligations hereunder (other than
payment, performance and completion of the B. Riley Obligations in full or
termination pursuant to Section 3.07 hereof), (B) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder or the enforcement
hereof, (C) any rights to set-offs, recoupments and counterclaims which may at
any time be available to or be asserted by the Borrower or any other Person
against the Administrative Agent or any Lender, including without limitation any
defenses available to a surety (all of which defenses are hereby waived), and
(D) promptness, diligence and any requirement that the Administrative Agent or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto;

 

(vi) except as otherwise expressly required under Sections 1, 2 and 3.07 hereof,
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, notices of default under the
other Loan Documents or any agreement or instrument related thereto, notices of
any renewal, extension or modification of the Obligations or any agreement
related thereto, notices of any extension of credit to the Borrower and any
right to consent to any thereof;

 

(vii) any release, discharge, modification, impairment or limitation of the
liability of the Borrower to the Administrative Agent or any Lender, whether
consented to by the Administrative Agent, the Required Lenders or the Lenders,
as the case may be, consensual or arising by operation of law or any proceedings
in bankruptcy or reorganization or from any other cause;

 

(viii) any defense based on any rejection or disaffirmance of the Obligations,
or any part thereof, or any security held therefor, in any such proceedings in
bankruptcy or reorganization;

 



5

 

 

(ix) any defense based on any action taken or omitted by the Administrative
Agent or any Lender in any proceedings in bankruptcy or reorganization involving
the Borrower or other Loan Party, including any election to have their claim
allowed as being secured, partially secured or unsecured, any extension of
credit by any Lender to the Borrower in any proceedings in bankruptcy or
reorganization and the taking and holding by the Administrative Agent or any
Lender of any security for any such extension of credit; and

 

(x) any defense or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty, other than payment or performance of
the B. Riley Obligations in full or termination pursuant to Section 3.07 hereof.

 

3.03 Reinstatement. The obligations of the Guarantor under this Guaranty shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower, another Loan Party or the Guarantor in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

3.04 Guarantor’s Rights of Subrogation, Contribution, Etc. The Guarantor hereby
waives, until the Termination Date, any claim, right or remedy, direct or
indirect, that the Guarantor now has or may hereafter have against the Borrower
or any other Loan Party, or any of their respective assets, in connection with
this Guaranty or the performance by the Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and, including without
limitation, (i) any right of subrogation, reimbursement or indemnification that
the Guarantor now has or may hereafter have against the Borrower or any other
Loan Party, (ii) any right to enforce, or to participate in, any claim, right or
remedy that the Administrative Agent or any Lender now has or may hereafter have
against any Borrower or any other Loan Party, and (iii) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by or
on behalf of the Administrative Agent or any Lender. In addition, until the
Termination Date, the Guarantor shall withhold exercise of any right of
contribution which the Guarantor may have against any other guarantor of the
Obligations. The Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its right of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification the Guarantor may have against the
Borrower or any other Loan Party, or against any collateral or security, and any
rights of contribution the Guarantor may have against any other guarantor, shall
be junior and subordinate to any rights the Administrative Agent or the Lenders
may have against the Borrower and the Loan Parties, to all right, title and
interest the Administrative Agent or the Lenders may have in any such collateral
or security, and to any right the Administrative Agent or any Lender may have
against such other guarantor. If any amount shall be paid to the Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time prior to the Termination Date, such amount shall be held in
trust for the Administrative Agent and the Lenders and shall forthwith be paid
over to the Administrative Agent to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with the terms hereof.
The Guarantor agrees that it is not a surety and waives any right that it may
have as a surety to require that the Administrative Agent commence action
against the Borrower, any other Loan Party or any other person or against any of
the Collateral.



 



6

 

 

3.05 Subordination of Other Obligations. Any Indebtedness of the Borrower or any
other Loan Party now or hereafter held by the Guarantor is hereby subordinated
in right of payment to the Obligations, and any such Indebtedness collected or
received by the Guarantor after an Event of Default pursuant to Section 8.1(a)
or 8.1(b) of the Credit Agreement has occurred and is continuing shall be held
in trust for the Administrative Agent and the Lenders and shall forthwith be
paid over to the Administrative Agent to be credited and applied against the
Guaranteed Obligations if any are then due but without affecting, impairing or
limiting in any manner the liability of the Guarantor under any other provision
of this Guaranty.

 

3.06 Remedies.

 

(a) The Guarantor agrees that, notwithstanding anything set forth in this
Guaranty to the contrary, if for whatever reason, the Administrative Agent or
any Lender is prevented by applicable law or the terms of any subordination
agreement from exercising any of its rights to receive payment from the Borrower
of all or any part of the Obligations, to collect interest on all or any part of
the Obligations or to enforce or exercise any other right or remedy with respect
to all or any part of the Obligations, or is prevented from taking any action to
realize on all or any part of the collateral securing the Obligations or the
liabilities of the Borrower and such occurrence results in, or occurs during the
continuance of, an Event of Default pursuant to Section 8.1(a) or Section 8.1(b)
of the Credit Agreement, the Guarantor agrees to pay to the Administrative
Agent, within five (5) Business Days after receipt of written demand therefor
and in immediately available funds, the amount that would otherwise have been
due and payable had such rights and remedies been permitted to be exercised by
the Administrative Agent up to the amount of the Guaranteed Obligations at such
time.

 

(b) All of the remedies set forth in this Guaranty and/or provided for in any of
the Loan Documents or at law (including without limitation the right of set-off)
or in equity shall be equally available to the Administrative Agent and any
Lender, and the choice by the Administrative Agent of one such alternative over
another shall not be subject to question or challenge by the Guarantor or any
other Person, nor shall any such choice be asserted as a defense, setoff, or
failure to mitigate damages in any action, proceeding, or counteraction by the
Administrative Agent or any Lender to recover or seek any other remedy under
this Guaranty, nor shall any such choice preclude the Administrative Agent or
any Lender from subsequently electing to exercise a different remedy; provided
that only the Administrative Agent shall be entitled to enforce this Guaranty.

 

3.07 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until the earlier of (a) the date that the Guaranteed
Obligations and Expenses have been paid in full and (b) June 30, 2020 (such
earlier date, the “Termination Date”); provided, however, that if the
Administrative Agent has exercised any of its rights or remedies hereunder prior
to June 30, 2020, the Termination Date shall be the date in clause (a).

 



7

 

 

3.08 Assumption of Risk Regarding Loan Parties’ Financial Condition. Before
signing this Guaranty, the Guarantor investigated the financial condition and
business operations of the Borrower and the other Loan Parties and such other
matters as the Guarantor deemed appropriate to assure themselves of the
Borrower’s and other Loan Parties’ ability to discharge their respective
obligations under the Loan Documents. The Guarantor assumes full responsibility
for keeping fully informed of the financial condition of the Borrower and the
other Loan Parties and all other circumstances affecting the Borrower’s and the
other Loan Parties’ ability to perform their respective obligations to the
Lenders, and agree that none of the Administrative Agent or any of the Lenders
will have any duty to report to the Guarantor any information which it receives
about the Borrower’s or any Loan Party’s financial condition or any
circumstances bearing on the Borrower’s or any Loan Party’s ability to perform.

 

3.09 [Reserved].

 

4. Representations and Warranties. The Guarantor hereby represents and warrants
to the Administrative Agent as of the date hereof that:

 

4.01 No Breach. None of the execution and delivery of this Guaranty, the
consummation of the transactions herein contemplated or compliance by the
Guarantor with the terms and provisions hereof will conflict with or result in a
breach of, or require any consent under any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which the Guarantor is a party or by
which it is bound or to which it is subject, or constitute a default under any
such agreement or instrument, or result in the creation or imposition of any
lien upon any of the revenues or assets of the Guarantor pursuant to the terms
of any such agreement or instrument.

 

4.02 Action. This Guaranty has been duly and validly executed and delivered by
the Guarantor and constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
application affecting the enforcement of creditors’ rights.

 

4.03 Litigation. Except as disclosed to the Lenders in writing prior to the date
of this Guaranty, there are no legal or arbitration proceedings or any
proceedings by or before any Governmental Authority, now pending or (to the
knowledge of the Guarantor) threatened against the Guarantor which could cause
(a) a material impairment of the ability of the Guarantor, taken as a whole, to
perform any of its obligations hereunder, (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Guarantor of
this Guaranty, or (c) a material impairment of the ability of the Administrative
Agent to enforce this Guaranty (the foregoing clauses (a) through (c), each, a
“Material Adverse Effect”).

 

4.04 Organization. The Guarantor is validly existing and in good standing under
the laws of its jurisdiction of organization; and the Guarantor is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

 

4.05 Authorization. The Guarantor is duly authorized to execute and deliver this
Guaranty and perform its obligations hereunder.

 



8

 

 

5.  Covenants. The Guarantor covenants to the Lender that, until the Termination
Date:



 

5.01 Compliance with Laws. The Guarantor will comply with the requirements of
all applicable laws, rules, regulations and orders of governmental or regulatory
authorities if failure to comply with such requirements would reasonably be
expected to have a Material Adverse Effect (either individually or in the
aggregate), except to the extent being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained.

 

5.02 Litigation. The Guarantor will promptly give the Administrative Agent
notice of all legal or arbitral proceedings, and of all proceedings by or before
any governmental or regulatory authority or agency, affecting the Guarantor,
except proceedings which would not reasonably be expected to have a Material
Adverse Effect.

 

6. No Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise, no delay in exercising, and no course of dealing with respect to,
any right or remedy hereunder will operate as a waiver, thereof; nor will any
single or partial exercise or any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy.

 

7. Miscellaneous.

 

7.01 Governing Law. THIS GUARANTY SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

7.02 Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION FOR PURPOSES OF ENFORCING A FINAL JUDGMENT OF
ANY SUCH COURT. EACH OF THE GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF THE
GUARANTOR AND THE ADMINISTRATIVE AGENT FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH OF THE GUARANTOR AND THE
ADMINISTRATIVE AGENT HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

 



9

 

 



7.03 Waiver of Jury Trial. EACH OF THE GUARANTOR, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

7.04 Notices. All notices, requests, demands, statements, authorizations,
approvals, directions, consents and other communications provided for herein
shall be given or made in writing and shall be deemed sufficiently given or
served for all purposes as of the date (a) when hand delivered, (b) four (4)
days after being sent by postage pre-paid registered or certified mail, return
receipt requested, (c) one (1) Business Day after being sent by reputable
overnight courier service (with delivery evidenced by written receipt and
charges prepaid), or (d) by facsimile, when sent, with confirmation in each case
addressed to the intended recipient at the “Address for Notices” specified on
the signature pages hereto; or, as to any party, at such other address as shall
be designated by such party in a notice to each other party. Notices and other
communications to the Administrative Agent hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent and the Guarantor may, each in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

7.05 Amendments, Etc. The terms of this Guaranty may be waived, modified and
amended only by an instrument in writing duly executed by the Administrative
Agent and the Guarantor. Any such waiver, modification or amendment shall be
binding upon the Administrative Agent and the Guarantor.

 

7.06 Successors and Assigns. This Guaranty shall be binding upon and inure to
the benefit of the respective successors and assigns of the Guarantor and the
Administrative Agent (provided, however, that the Guarantor shall not assign or
transfer its rights or obligations hereunder without the prior written consent
of the Administrative Agent). Without notice to or the consent of the Guarantor,
the Administrative Agent and the Lenders may disclose any and all information in
its possession concerning the Guarantor, this Guaranty and any security for this
Guaranty to any actual or prospective purchaser, assignee or pledgee of any
participation or other interest in the Loans, the Obligations and this Guaranty
so long as such actual or prospective purchaser, assignee or pledgee agrees to
be bound by the terms of Section 10.14 of the Credit Agreement.

 

7.07 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Guaranty.

 



10

 

 



7.08 Counterparts. This Guaranty may be executed in multiple counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one and the same agreement among the parties. Delivery of an executed
counterpart of this Guaranty by facsimile or other electronic means shall be
equally as effective as delivery of a manually executed counterpart hereof. Any
party hereto delivering an executed counterpart hereof by facsimile or other
electronic means shall also deliver a manually executed counterpart hereof, but
the failure to so deliver a manually executed counterpart hereof shall not
affect the validity, enforceability or binding effect hereof.

 

7.09 Severability. If any provision of this Guaranty shall be held by any court
of competent jurisdiction to be unlawful, void or unenforceable for any reason
as to any Person or circumstance, such provision or provisions shall be deemed
severable from and shall in no way affect the enforceability and validity of the
remaining provisions of this Guaranty.

 

7.10 Authority of the Administrative Agent. The Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guaranty with
respect to any action taken by the Administrative Agent or the exercise or non-
exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Guaranty shall, as between the Administrative Agent and the Lenders,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and the Guarantor shall be under no
obligation, or entitlement, to make any inquiry respecting such authority.

 

[Signature Page Follows]

 



11

 

 



IN WITNESS WHEREOF, this Guaranty has been duly executed as of the day and year
first set forth above.

 

GUARANTOR: B. RILEY FINANCIAL, INC.         By: /s/ Bryant R. Riley   Name: 
Bryant R. Riley   Title: Co-Chief Executive Officer

 

Signature Page to Limited Guaranty

 



 

 

 

ADMINISTRATIVE AGENT:         CIBC BANK USA, as Administrative Agent         By:
/s/ Javier Gutierrez   Name: Javier Gutierrez   Title: Managing Director  

 

Signature Page to Limited Guaranty

 



 

 

 

Notice Addresses:

 

CIBC Bank USA

120 S. LaSalle Street

Chicago, IL 60603

Attn: Javier Gutierrez

Tel: 786-749-3097

E-mail: javier.gutierrez2@cibc.com

 

B. Riley Financial, Inc.

21255 Burbank Blvd., Suite 400

Woodland Hills, CA 91367

Attn: Alan Forman

E-mail: aforman@brileyfin.com

 

 

 

 



